 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 31, 2011,
between Cyalume Technologies Holdings, Inc., a Delaware corporation (the
“Company”), and the following individuals and entities (each, an
“Investor”):  James G. Schleck, James R. Schleck, Jame Fine Chemical, Inc., a
New Jersey corporation, and JFC Technologies, LLC, a New Jersey limited
liability company.
 
This Agreement is made pursuant to that certain Asset Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof, between the Company, Cyalume
Specialty Products, Inc., a Delaware corporation and wholly owned subsidiary of
the Company, JFC Technologies, LLC, a New Jersey limited liability company, and
certain selling members listed in the Purchase Agreement.
 
The parties accordingly agree as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
 
1.1           “Commission” means the Securities and Exchange Commission.
 
1.2           “Common Stock” means shares of the Company’s common stock, par
value $0.001 per share.
 
1.3           “Company” is defined in the Preamble.
 
1.4           “Effective Date” means the date on which the Commission declares a
Registration Statement effective.
 
1.5           “Effectiveness Period” means the period commencing on the
Effective Date and ending on the earlier of the date when all of the Registrable
Securities covered by such Registration Statement have been sold or otherwise no
longer meet the definition of Registrable Securities.
 
1.6           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute.
 
1.7           “Holder” or “Holders” means each Investor and any other person
holding Registrable Securities or any of their respective affiliates or
transferees to the extent any of them hold Registrable Securities, other than
those purchasing Registrable Securities in a market transaction.
 
1.8           “Indemnified Party” is defined in Section 5.3.
 
 
 

--------------------------------------------------------------------------------

 
 
1.9           “Indemnifying Party” is defined in Section 5.3.
 
1.10         “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.
 
1.11         “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
1.12         “Purchase Agreement” is defined in the Preamble.
 
1.13         “Registrable Securities” means the (i) Shares and (ii) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing,
provided, that any of the foregoing securities shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) a sale pursuant to
an effective Registration Statement; (b) a sale pursuant to Rule 144 (in which
case, only such security sold shall cease to be a Registrable Security); or (C)
eligibility for sale without current public information requirements and volume
or manner of sale restrictions.
 
1.14         “Registration Statement” means each registration statement required
to be filed hereunder, including the Prospectus therein, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.  Notwithstanding the foregoing, Registration Statement excludes a
registration statement on Form S-4 or Form S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity.
 
1.15         “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
 
1.16         “Securities Act” means the Securities Act of 1933, as amended, and
any successor statute.
 
1.17         “Shares” means the shares of Common Stock issued to each Investor
pursuant to the Purchase Agreement.
 
1.18         “Trading Market” means any of the FINRA Over The Counter Bulletin
Board, NASDAQ Capital Market, the NASDAQ Global Market, NASDAQ Global Select
Market, the NYSE Amex or the New York Stock Exchange.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
REGISTRATION RIGHTS
 
2.1           Notice of Registration.  On or before May 1, 2012, the Company
shall (a) file a Registration Statement with the Commission and (b) include in
such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, all Registrable
Securities (except as set forth in Section 2.3 or required by applicable law or
the Commission); provided, however that if at any time or from time to time
before May 1, 2012 the Company shall determine to register any of its Common
Stock exclusively for cash, either for its own account or the account of
security holders, other than (i) a registration on Form S-8 or otherwise
relating solely to employee benefit plans, (ii) a registration on Form S-4,
(iii) a registration on any other form which does not permit secondary sales, or
(iv) a registration on any other form which does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of the Registrable Securities, the Company shall:
 
(1)           promptly give to each Holder written notice of the filing of a
Registration Statement; and
 
(2)           except as set forth in Section 2.3 or required by applicable law
or the Commission, include in such registration (and any related qualification
under blue sky laws or other compliance), and in any underwriting involved
therein, all Registrable Securities as are specified in a written request or
requests, actually received by the Company within 10 days after receipt of such
written notice from the Company, by any Holder.
 
2.2           Selling Stockholder Questionnaire.  Each Holder desiring to have
its Registrable Securities included in a Registration Statement under this
Article II agrees to furnish to the Company a completed selling stockholder
questionnaire in the form attached as Schedule 2.2 (the “Selling Stockholder
Questionnaire”) within 10 days after receipt by such Holder of the written
notice specified in Section 2.1(b) from the Company.  The Company shall notify a
Holder if it requires additional information from that Holder other than the
information contained in the Selling Stockholder Questionnaire, which additional
information shall be completed and delivered to the Company promptly following
such request.  Each Holder further agrees that it shall not be entitled to be
named as a selling security holder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence. If a Holder of Registrable Securities
returns a Selling Stockholder Questionnaire or a request for further
information, in either case, after its respective deadline, the Company shall
use its commercially reasonable efforts at the expense of the Holder (to the
extent those expenses would not have been incurred if the Selling Stockholder
Questionnaire or a response to a request for further information would have been
returned on or before the respective deadline) who failed to return the Selling
Stockholder Questionnaire or to respond for further information to take such
actions as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2.2 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3          Underwritten Offerings.  If the registration of which the Company
gives notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 2.1.  In such event the right of any Holder to registration
pursuant to Section 2.1 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein.  All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company.  The
foregoing shall include, without limitation, such powers of attorney and escrow
agreements as the underwriters may require.  Notwithstanding any other provision
of this Article II, if the managing underwriter determines that marketing
factors require a limitation of the number of shares to be underwritten, the
managing underwriter may limit the Registrable Securities to be included in such
registration, it being understood that the shares proposed to sold by the
Company in such underwriting shall be given priority and shall not be subject to
any such limitation vis-a-vis the Registrable Securities.  The Company shall so
advise all Holders and other holders distributing their securities through such
underwriting, and the number of shares of Registrable Securities that may be
included in the registration and underwriting shall be allocated among all
Holders and such other holders in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such Holders and such other
holders at the time of filing the registration statement.  To facilitate the
allocation of shares in accordance with the above provisions, the Company may
round the number of shares allocated to any Holder to the nearest 100
shares.  If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter.
 
The Registrable Securities so excluded or withdrawn shall also be excluded or
withdrawn from registration, and neither such Registrable Securities nor any
securities convertible into or exchangeable or exercisable for Common Stock
shall be sold in any public sale or other distribution, without the prior
written consent of the Company or such underwriters, for such period of time
before and after (not to exceed thirty (30) days before and one hundred eighty
(180) days after) the effective date of the registration statement relating
thereto as the underwriters may require.
 
ARTICLE III
REGISTRATION PROCEDURES
 
3.1          Registration Procedures.  If and whenever the Company is required
by the provisions of Article II hereof to effect the registration of any
Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities, respond as promptly as possible to any
comments received from the Commission, and use its commercially reasonable
efforts to cause such Registration Statement to become and remain effective for
the Effectiveness Period with respect thereto, and each Investor shall have the
opportunity to object to any information pertaining to itself that is contained
therein and the Company will make the corrections reasonably requested by each
Investor with respect to such information prior to filing any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto;
 
(b)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement and to keep such Registration Statement effective
until the expiration of the Effectiveness Period applicable to such Registration
Statement;
 
(c)           furnish to each Investor such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus and any amendments and supplements to the Registration Statement and
the Prospectus) and such other documents as the Investor reasonably may
reasonably request to facilitate the public sale or disposition of the
Registrable Securities covered by such Registration Statement;
 
(d)           use its commercially reasonable efforts to register or qualify
each Investor’s Registrable Securities covered by such Registration Statement
under the securities or “blue sky” laws of such jurisdictions within the United
States as each Investor may reasonably request and do any and all other acts and
things which may be reasonably necessary or advisable to enable each Investor to
consummate the disposition in such jurisdiction of the Registrable Securities,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(f)           list the Registrable Securities covered by such Registration
Statement with any securities exchange on which the Common Stock of the Company
is then listed; and
 
(g)           immediately notify each Investor at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the Prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and, at the request of
an Investor, the Company shall prepare a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of Registrable
Securities, such Prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statement therein not misleading.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REGISTRATION EXPENSES
 
4.1           Registration Expenses.  All expenses relating to the Company’s
compliance with Article II hereof, including, without limitation, all
registration, filing and listing application fees, costs of distributing any
prospectuses and supplements thereto, printing expenses, fees and disbursements
of counsel and independent public accountants for the Company, fees and expenses
(including counsel fees for the Company) incurred in connection with complying
with state securities or “blue sky” laws, fees of FINRA, fees of transfer agents
and registrars (collectively, the “Registration Expenses”) shall be borne by the
Company.  The obligation of the Company to bear the Registration Expenses shall
apply irrespective of whether a registration, becomes effective, is withdrawn or
suspended, is converted to another form of registration and irrespective of when
any of the foregoing shall occur.  Notwithstanding the foregoing, if because of
the allocation of Registration Expenses set forth above, the Company is unable
to register or qualify its securities under the “blue sky” or state securities
laws of any jurisdiction in which the Company had originally intended to
register or qualify its securities, the Company shall bear all incremental
expenses of such registration attributable to such inability.
 
4.2           Selling Expenses. All underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, and any fees and
disbursements of any counsel to the Holders (collectively, the “Selling
Expenses”)  shall be borne by the Holders in proportion to the aggregate selling
price of the Registrable Securities of each Holder to be so registered.
 
ARTICLE V
INDEMNIFICATION
 
5.1           Company Indemnification.  In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless each Holder, and its officers,
directors and each other person, if any, who controls such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder, or such persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or
applicable “blue sky” laws, and shall reimburse such Holder, and each such
person for any legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing by
or on behalf of a Holder specifically for use in any such document.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2           Holder Indemnification.  Each Holder of Registrable Securities
included in a Registration Statement pursuant to this Agreement shall indemnify
and hold harmless the Company, and its officers, directors and each other
person, if any, who controls the Company within the meaning of the Securities
Act, against all losses, claims, damages or liabilities, joint or several, to
which the Company or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact which was furnished in writing by the
Investor to the Company expressly for use in (and such information is contained
in) the Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading (if the Company requested such information
in the Selling Stockholder Questionnaire or otherwise in writing, and the
Investor failed to provide such information, even after a second request by the
Company), and shall reimburse the Company and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that a Holder shall be liable in any such case if and only to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of such Holder specifically for use in any such
document.  Notwithstanding the provisions of this paragraph, a Holder shall not
be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Holder in respect of Registrable
Securities in connection with any such registration under the Securities Act.
 
5.3           Indemnification Procedures.  Promptly after receipt by a party
entitled to claim indemnification hereunder (an “Indemnified Party”) of notice
of the commencement of any action, such Indemnified Party shall, if a claim for
indemnification in respect thereof is to be made against a party hereto
obligated to indemnify such Indemnified Party (an “Indemnifying Party”), notify
the Indemnifying Party in writing thereof, but the omission so to notify the
Indemnifying Party shall not relieve it from any liability which it may have to
such Indemnified Party other than under this Section 5.3 and shall only relieve
it from any liability which it may have to such Indemnified Party under this
Section 5.3 if and to the extent the Indemnifying Party is prejudiced by such
omission. In case any such action shall be brought against any Indemnified Party
and it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party of its election so to assume and undertake the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section 5.3 for any legal expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof; if the
Indemnified Party retains its own counsel, then the Indemnified Party shall pay
all fees, costs and expenses of such counsel; provided, however, that, if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnified Party shall have the right to select
one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.
 
 
7

--------------------------------------------------------------------------------

 
 
5.4           Contribution.  In order to provide for just and equitable
contribution in the event of joint liability under the Securities Act in any
case in which either (i) a Holder, or any officer, director or controlling
person of a Holder, makes a claim for indemnification pursuant to this Section
5.4 but it is judicially determined (by the entry of a final judgment or decree
by a court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 5.4 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of the Investor or such officer, director or
controlling person of the Investor in circumstances for which indemnification is
provided under this Section 5.4; then, and in each such case, the Company and
the Investor shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Investor is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the Registration Statement bears to the public offering price of all
securities offered by such Registration Statement, provided, however, that, in
any such case, no person guilty of fraudulent misrepresentation (within the
meaning of Section 10(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
 
5.5           Survival.  The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and shall survive the transfer of securities.
 
ARTICLE VI
MISCELLANEOUS
 
6.1           Compliance.  Each Holder covenants and agrees that it shall comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to any
Registration Statement.
 
 
8

--------------------------------------------------------------------------------

 
 
6.2           Discontinued Disposition.  Each Holder agrees by its acquisition
of Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder shall
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
Section 6.2.  For purposes of this Agreement, a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
6.3           Transfer of Registration Rights.  The rights to cause the Company
to register securities granted to Holders under Article II may be assigned to a
transferee or assignee in connection with any transfer or assignment of
Registrable Securities by a Holder, provided that: (i) such transfer may
otherwise be effected in accordance with applicable securities laws, (ii) such
transferee agrees in writing to be bound by the terms of this agreement and
(iii) written notice thereof is promptly given to the Company.
 
6.4           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the subject matter hereof.  No provision of this
Agreement may be explained or qualified by any prior or contemporaneous
understanding, negotiation, discussion, conduct, or course of conduct or by any
trade usage, and, except as otherwise expressly stated herein, there is no
condition precedent to the effectiveness of any provision hereof.  No party has
relied on any representation, warranty, or agreement of any person in entering
this Agreement, except those expressly stated herein and except those set out in
the Purchase Agreement.
 
6.5           Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which shall constitute one agreement.  This Agreement shall become effective
upon delivery to each party of an executed counterpart or the earlier delivery
to each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.
 
 
9

--------------------------------------------------------------------------------

 
 
6.6          Amendments; Waivers; Remedies.
 
(a)           This Agreement cannot be amended, except by a writing signed by
each party, or terminated orally or by course of conduct.  No provision hereof
can be waived, except by a writing signed by the party against whom such waiver
is to be enforced, and any such waiver shall apply only in the particular
instance in which such waiver shall have been given. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
(b)           Neither any failure or delay in exercising any right or remedy
hereunder or in requiring satisfaction of any condition herein nor any course of
dealing shall constitute a waiver of or prevent any party from enforcing any
right or remedy or from requiring satisfaction of any condition.  No notice to
or demand on a party waives or otherwise affects any obligation of that party or
impairs any right of the party giving such notice or making such demand,
including any right to take any action without notice or demand not otherwise
required by this Agreement.  No exercise of any right or remedy with respect to
a breach of this Agreement shall preclude exercise of any other right or remedy,
as appropriate to make the aggrieved party whole with respect to such breach, or
subsequent exercise of any right or remedy with respect to any other breach.
 
(c)           Except as otherwise expressly provided herein, no statement herein
of any right or remedy shall impair any other right or remedy stated herein or
that otherwise may be available.
 
(d)           Notwithstanding anything else contained herein, neither shall any
party seek, nor shall any party be liable for, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.
 
6.7          Notices.  Any notice hereunder shall be sent in writing, addressed
as specified below, and shall be deemed given:  if by hand or recognized courier
service, by 4:00PM on a business day, addressee’s day and time, on the date of
delivery, and otherwise on the first business day after such delivery; if by fax
or email, on the date that transmission is confirmed electronically, if by
4:00PM on a business day, addressee’s day and time, and otherwise on the first
business day after the date of such confirmation; or five days after mailing by
certified mail, return receipt requested.  Notices shall be addressed to the
respective parties as follows (excluding telephone numbers, which are for
convenience only), or to such other address as a party shall specify to the
others in accordance with these notice provisions:
 
To Company, at:
 
Cyalume Technologies Holdings, Inc.
96 Windsor Street
West Springfield, MA  01089
Attention:  Michael Bielonko
Telecopy:  (413) 788-4817
 
 
10

--------------------------------------------------------------------------------

 
 
with a copy (not constituting notice) to
 
Loeb & Loeb LLP
345 Park Avenue
New York, New York  10154
Attention:  Giovanni Caruso, Esq.
Telecopy:  (212) 937-3943
 
To Investor at:
 
JFC Technologies, LLC
P.O. Box 266
Bound Brook, NJ 08805
Attention:  James G. Schleck, Representative
Email: schleckjg@jfctechnologies.com
 
with a copy to (which shall not constitute notice):
 
Law Offices of Susan S. Kleiner, LLC
272 Main Street
Metuchen, NJ 08840
Attention:  Susan S. Kleiner, Esq.
Telecopy:  (732) 289-6129
 
 To any other Person who is then the registered Holder at the address of such
Holder as it appears in the stock transfer books of the Company
 
6.8          Successors and Assigns.  Subject to the provisions of Section 6.3,
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties, including without limitation and without the
need for an express assignment, subsequent Holders of Registrable Securities.
 
6.9          Further Assurances.  Each party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.
 
6.10        Dispute Resolution.  Article XI (Dispute Resolution) of the Purchase
Agreement is hereby incorporated herein by reference.
 
[Balance of page intentionally left blank; signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


Cyalume Technologies Holdings, Inc.
   
By:
   
Name:
 
Title:
   
INVESTORS:
   
James G. Schleck
   
James R. Schleck
   
Jame Fine Chemical, Inc.
   
By:
   
James G. Schleck, President
   
JFC Technologies, LLC
   
By:
   
James G. Schleck, President

 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.2
 
Selling Stockholder Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of
Cyalume Technologies Holdings, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a Registration Statement for the
registration and resale of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of August 31, 2011 (the
“Registration Rights Agreement”), between the Company and each Investor named
therein.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.           Name.
 
(a)           Full Legal Name of Selling Stockholder
 
(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities Listed in Item 3 below are held:
 
(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Address for Notices to Selling Stockholder:
 
Telephone:
 
Fax:
 
Contact Person:
 
3.  Beneficial Ownership of Registrable Securities:
 
Type and Principal Amount of Registrable Securities beneficially owned:
 
4.  Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes   •¨         No   • ¨
 
Note:     If yes, the Commission’s staff has indicated that you may need to be
identified as an underwriter in the Registration Statement.
 
(b)           Are you an affiliate of a broker-dealer?
 
Yes   • ¨        No   • ¨
 
(c)           If you are an affiliate of a broker-dealer, do you certify that
you bought the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities, except as provided under Registration
Rights Agreement?
 
 
 

--------------------------------------------------------------------------------

 
 
Yes   •¨         No   • ¨         N/A   ¨
 
Note:    If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
7.  The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65.  If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities
Act.  The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:                  Beneficial Owner:
 
By:
 
Name:
 
Title:
 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Cyalume Technologies Holdings, Inc.
96 Windsor Street
West Springfield, MA  01089
Attention:  Michael Bielonko
Telecopy:  (413) 788-4817
 
 
 

--------------------------------------------------------------------------------

 
 